AO 98 (Rev. lZ/l l- EDCA IFreSno l lll$]) Appcarat\cc and Comp|iance Bond

 

UNITED STATES DISTRICT COURT
for the

Eastern District of California
uNiTED sTATEs or AMERicA,

)
V. )
§ CaSe NO. 1:19-CR-0001 S-DAD-BAM
BRA£M_O V";LE_GAS:SPAREZ, ____ __ )
Dejena'ant
APPEARANCE AND COMPLIANCE BOND
Dei'endant’s Agreement
I, ERASI_\_/IO VILLEGAS SU_A_REZ _ (defendam), agree to follow every order of this court, or any

court _that con_siders this case, _and I further agree that this bond may be forfeited if I fail:
( l_' ) to appear for court proceedings;
( |7 ) if convicted, to surrender to serve a sentence that the court may impose; or
( |'~'»' ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

Type of Bond
( ) (l) This is a personal recognizance bond.
( |"' ) (2) This is an unsecured bond Of$ r_ j __¥ iii _____ , with net worth of: $
( K) (3) This is a secured bond of$ 371 I?¢ : __ , secured by:
i'§' ) (a) 3 __l 51 "3(~_£_.§_ ,- " n ii , in cash deposited with the court.

( D( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(descrt`be the cash or other property including claims an it - such as a t'r`en, mortgage ar loan - anal attach proof of
ownership and value):

$11_7__00__114_1_46161 E,wl.taa"r:.a¢k was Q,F»"m __G_r35' _______
‘QS_ ‘w?tctz\. Cdn'\lla.-J.;lnd_Zaog C~im£‘. §§;J'f'.»_z_’¥z'-~ %1€]§__ ,

If this bond is ured by real property, documents to protect the secured interest may be filed of record

( l_ ) (C) 3 ball bond Wlfh a SOlVCni Sur€ty (attach a copy ofthe bail bond. ar describe it and tdcntt]j) the strrety):

 

Forfeiture or Release of the Bond

For§fet`ture af the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement The court may immediately order the amount of the bond Surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement At the request of the United States, the court
may order ajudgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Page 2

A() 98 (Rev. l2tl l- EDCA [Fresno llil.'§]) Appcarance and Complia.nce Bond

Reiease ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. I, the defendant- and each surety - declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,

or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date:(?b" §§Z "Z z
&_\1.3

’s signature

 

 

 

 

Surety/property owner - printed name Surety/pr erty nw r ~ signature and date
between il l////eens cch aMi/}?C?w@a re F)/s //r
Surety/properq) owner -{!rinted name Snrety/property owner » signatu)$jand date
S11rety/,oroperty owner - printed name Surety/propert_v owner - signature and date
CLERK OF COURT

Date: 311\1"0\6\ ©a/VLA/wl/W

Jami Thorp, Signattt%/;£)e ofClerk or Dep:tty Clerk

Approved.
9
Date: 3/7//? lie iq 97

Districthtdge Daie A. Dro.. d, Jztdge’ s signature

 

